Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 10, it is unclear what is meant by the phrase “a start time of the charge accumulation period is later that a start time of the light projection period, and is the same as an end time of the light projection period or earlier that the end time of the light projection period” (emphasis added) due to the confusing nature of wordings therein.  It is unclear how “a start time of the charge accumulation period” is related to “the light projection period”.  Clarification is required.
Regarding claim 7, it is unclear what is meant by the phrase “an end time of the charge accumulation period is later that the start time of the light projection period, and is the same as an end time of the light projection period or earlier that the end time of the light projection period” (emphasis added) due to the confusing nature of wordings therein.  It is unclear how “an end time of the charge accumulation period” is related to “the light projection period”.  Clarification is required.
Claim not specifically mention above is rejected by virtue of its dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is not statutory, directed to software, per se, lacking storage on a non-transitory medium which enable any underlying functionality to occur and does not belong to any one of four categories set forth in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 14-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al (US 2019/0391266).
Regarding claims 1 and 20, as far as the claim is understood, Mori et al discloses a signal processing device comprising: a determination part that determines a pair of pixel groups used for detection of distance between an imaging device and a subject on a basis of a charge accumulation period for each pixel group of the imaging device in which  the charge accumulation period is controlled for each pixel group, and a light projection period of pulse light to be projected (paragraph 9; Fig.1).  Regarding claim 19, the method steps therein are inherently disclosed in the device of Mori et al.
Regarding claims 2-3, the limitations therein is shown in Fig.3 of Mori et al.
Regarding claim 11, the limitation therein is shown in Figs.2-3 of Mori et al.
Regarding claims 14-18, the limitations therein are disclosed in paragraphs 45-51 of Mori et al.
Regarding claim 21, , Mori et al discloses a signal processing device comprising: a distance possibility judgement part that judges whether operation of distance from an imaging device to a subject is possible on a basis of a first charge accumulation period for a first pixel group of the imaging device, a second charge accumulation period for a second pixel group of the imaging device, and a projection period of pulse light to be projected toward the subject of the imaging device (paragraphs 8-9; in view of performing distance measurement, its system inherently determines whether or not the distance measurement is feasible).  Regarding claim 22, the method steps therein are inherently disclosed in the device of Mori et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al.
Regarding claims 4-10 and 13, as far as the claim is understood, the specific scheme and configuration utilized to manipulate start times and end times of a charge accumulation period and a light projection period would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 
Regarding claim 12, while Mori et al shows in Figs.2-3 the feature of a start time of the charge accumulation period (exposure signal) is earlier than a light reception start time (a start time of reflected light), it does not disclose the claimed configuration of a charge accumulation period with respect to a light reception end time.  However, the specific scheme and configuration utilized to manipulate an end time of a charge accumulation period and a light reception end time would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagai (US 2017/0315238) is cited for disclosing a time of flight distance measuring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878